 1
                                                                                   FILED IN THE
 2                                                                             U.S. DISTRICT COURT
                                                                         EASTERN DISTRICT OF WASHINGTON

 3
                                                                          Mar 25, 2019
 4
                                                                              SEAN F. MCAVOY, CLERK

 5                         UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
 6
 7   UNITED STATES OF AMERICA,      )
                                    ) NO. 2:06-CR-091-LRS
 8           Plaintiff,             )
                                    )
 9                                  ) ORDER GRANTING MOTION
        v.                          ) FOR REDUCED SENTENCE
10                                  )
     ROBERT L. NORWOOD,             )
11                                  )
             Defendant.             )
12   ______________________________ )
13         BEFORE THE COURT is Defendant’s Motion For Imposition Of A
14   Reduced Sentence Pursuant To Section 404 Of The First Step Act (ECF No. 217).
15         The Government concedes that Defendant’s 2007 conviction for Possession
16   With Intent To Distribute 5 Grams Or More Of Cocaine Base, in violation of 21
17   U.S.C. §841(a)(1) is covered by Section 404 of The First Step Act of 2018. As a
18   result, the Government acknowledges Defendant is no longer subject to a statutory
19   mandatory minimum term of imprisonment on Count 2 of the Second Superseding
20   Indictment. The Government agrees with Defendant that his advisory guideline
21   range would now be 33-41 months for Count 2, and with the statutory mandatory
22   minimum of 60 months imprisonment for Defendant’s Conviction on Count 3 of
23   the Second Superseding Indictment, Possession Of Firearm In Furtherance Of The
24   Drug Trafficking Crime Of Possession With Intent To Distribute Cocaine Base, 18
25   U.S.C. §924(c)(1), the guideline range is 93-101 months.
26          The Defendant has been in custody well in excess of 101 months and the
27   Government submits that if the court is inclined to grant relief, it should impose
28   either a sentence of “time served” or a term of months equivalent to time served.

     ORDER GRANTING MOTION
     FOR REDUCED SENTENCE -                   1
 1   Defendant asked for a sentence of “time served” in his motion, but in his reply, he
 2   asks for a “guidelines-based sentence.” The court finds the appropriate remedy is
 3   simply to reduce Defendant’s term of incarceration to “time served.” See United
 4   States v. Sampson,          F.Supp.3d          , 2019 WL 1141528 (W.D.N.Y. March
 5   13, 2019) at *2.
 6         Defendant was originally sentenced to a statutory mandatory minimum term
 7   of eight years of supervised release. Pursuant to the First Step Act, Defendant is
 8   now subject to a statutory mandatory minimum term of six years of supervised
 9   release. The Government does not oppose the Defendant’s request to reduce his
10   supervised release term to six years. Therefore, the court will reduce Defendant’s
11   term of supervised release to six years.
12         For the reasons set forth in Defendant’s reply brief (ECF No. 224),the court
13   finds no basis to delay Defendant’s release for a period of 10 days as requested by
14   the Government.
15         Defendant’s Motion For Imposition Of A Reduced Sentence Pursuant To
16   Section 404 Of The First Step Act (ECF No. 217) is GRANTED. Defendant’s
17   sentence is reduced to “time served” to be followed by a six (6) year term of
18   supervised release. Defendant shall be released from federal custody forthwith.
19         IT IS SO ORDERED. The court will enter an Amended Judgment
20   consistent with this order. Copies of the Amended Judgment and this order will be
21   provided to counsel of record, the U.S. Probation Office, and the U.S. Bureau of
22   Prisons.
23         DATED this        25th     day of March, 2019.
24
25                                       s/Lonny R. Suko
                                _______________________________
26                                        LONNY R. SUKO
                                 Senior United States District Judge
27
28

     ORDER GRANTING MOTION
     FOR REDUCED SENTENCE -                     2
